Citation Nr: 1124482	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  99-18 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

1.  Entitlement to service connection for memory loss, on a direct basis, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

2.  Entitlement to service connection for memory loss, as secondary to irritable bowel syndrome (diarrhea due to undiagnosed illness).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from November 1983 to January 1992, including service in the Southwest Asia theater of operations during the Persian Gulf War.

This appeal to Board of Veterans' Appeals (Board) arose  from a June 1998 rating decision in which the RO, inter alia, denied claims for service connection for fatigue, abnormal weight loss, skin rash, headaches, memory loss, and sleep disorder, each claimed as due to undiagnosed illness or other qualifying disability, pursuant to 38 U.S.C.A. § 1117.  The RO also granted service connection for diarrhea due to undiagnosed illness.  The Veteran filed a notice of disagreement (NOD) with the denials of the claims for service connection in June 1999, and the RO issued a statement of the case (SOC) in June 1999.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in August 1999.

In January 2002, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.; a transcript of that hearing is of record. 

In May 2002, the Board remanded the claims on appeal to the RO for additional development.  After completing some of the requested action, the RO continued to deny the claims (as reflected in a February 2003 SSOC), and returned the matters to the Board for further appellate consideration.

In July 2004, the Board remanded the claims to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for additional development. After completing the requested action, the AMC continued to deny the claims (as reflected in a July 2006 SSOC), and returned the matters to the Board for further appellate consideration.

In a June 2008 decision, the Board denied the Veteran's claims for service connection for headaches, memory loss and gastrointestinal problems other than diarrhea and remanded the claims for service connection for a sleep disorder, rash and chronic fatigue to the RO, via the AMC, for further development.  After completing the requested action, the AMC continued the denials of the remaining claims (as reflected in a November 2009 SSOC), and returned these matters to the Board for further appellate consideration.

The Veteran, in turn, appealed the Board's June 2008 denial of the claims for service connection for headaches and for memory loss to the United States Court of Appeals for Veterans Claims (Court).  In October 2010, the Court affirmed the Board's decision with regard to the denial of the claim for service connection for headaches; the Court vacated the Board's decision with regard to the denial of the claim for service connection for memory loss, and remanded that matter to the Board for further proceedings consistent with the Court's decision.

For reasons expressed below, the Board has now characterized the appeal as encompassing both matters set forth on the title page.  The Board's decision on the claim for service connection for memory loss, on a direct basis, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, is set forth below.  The matter of service connection for memory loss as secondary to irritable bowel syndrome is addressed in the remand following the order; this matter is being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the matter herein decided has been accomplished.

2.  The veteran had active duty service in the Southwest Asia theater of operations during the Persian Gulf War.

3.  The Veteran's occasional memory loss has been attributed to a known clinical diagnosis (and not to undiagnosed illness or other medically unexplained multi-symptom illness), and there is no competent evidence or opinion that the Veteran's memory loss has its onset in service or is otherwise directly related to his period of service.


CONCLUSION OF LAW

The criteria for service connection for memory loss on a direct basis, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in the claimant's possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, August 2004 and June 2005 post-rating letters provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection, to include presumptive service connection for veterans who served in Southwest Asia during the Gulf War, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the need for the Veteran to advise VA of and to submit any further evidence that is relevant to the claims.  The August 2004 letter also included a specific request that the veteran furnish pertinent evidence in his possession (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  After issuance of these letters, and opportunity for the Veteran to respond, the July 2006 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect).

Regarding the Dingess/Hartman notice requirements, the July 2006 SSOC includes notice of the how disability ratings and effective dates are assigned, as well as the type of evidence that impacts those determinations.  The Board finds that neither the time (contemporaneous to, rather than prior to, adjudication of the claims) nor form (in an SSOC in lieu of a letter) is shown to prejudice the Veteran.  Because the Board herein denies each of the claims for service connection, no disability rating or effective date is being, or is to be, assigned; accordingly, there is no possibility of prejudice to the veteran under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service medical records, post-service private medical records, as well VA outpatient treatment (VAOPT) records and reports of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's Board hearing, as well as various written statements provided by the Veteran and by his representative, on his behalf.  The Board also that no further RO action on this claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the matter herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error and affirming that the provision of adequate notice followed by a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f) (West 2002 & Supp. 2010); 38 C.F.R. § 3.317(d) (2010).

The Board notes that, during the pendency of this appeal, Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  In the revised statute, the term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Effective June 10, 2003, VA promulgated revised regulations to, in part, implement these statutory changes.  See 38 C.F.R. § 3.317(a)(2).  The Board notes that the veteran was provided notice of the revised legal authority via the February 2005 SOC.

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 18, 2006, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2011 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 71 Fed. Reg. 75669 (2006). Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117 (West 2002 & Supp. 2010); 38 C.F.R. § 3.317(a), (b) (2010).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3) (2010).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g) (West 2002 & Supp. 2010).

The Board notes that the Veteran has been granted service connection for irritable bowel syndrome (diarrhea as due to undiagnosed illness).  He also contends that he has memory loss related to his service in the Persian Gulf.  In this case, the Veteran served in the Southwest Asia Theater of Operations from September 1990 to June 1991.  Consequently, as noted by the Board previously, he is a Persian Gulf War veteran within the meaning of the applicable statute and regulation.  The Board must therefore determine whether the disabilities for which the Veteran claims service connection can be classified as a "qualifying chronic disability" that became manifest either during the veteran's Persian Gulf War service or to a degree of 10 percent or more after separation from service.

The Board notes that the Board's May 2002 remand instructed the RO to arrange for a VA examination to address the Veteran's complaints regarding the claimed disability to provide specific medical commentary as to whether the specific symptoms claimed by the Veteran could be clinically correlated to a specific diagnosis.  However, in its July 2004 remand, the Board noted that the July 2002 VA Persian Gulf War guidelines examination performed in response to the May 2002 remand included diagnoses of memory loss due to undiagnosed condition.  The July 2002 examiner, a nurse practitioner, did not provide any of the requested opinions nor were additional specialist examinations scheduled.  The Board's July 2004 remand therefore instructed the AMC to afford the Veteran additional examination or examinations, and such examinations were conducted by various specialists.  The Board notes that, while a nurse practitioner can provide competent medical evidence, such medical opinion evidence must be weighed against any contradictory evidence, and the Board may take into account the level of training, education, and experience of the person conducting the examination, as long as it explains it reasons for doing so.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).

The medical evidence indicates that the Veteran has at times experienced memory loss, while his memory has been intact at other times.  A February 1996 VA hospital discharge summary indicated that the Veteran was experiencing memory difficulties.  A November 1999 hospital discharge summary noted that the Veteran's past medical history included Persian Gulf Syndrome with symptoms such as memory loss.  A November 1999 VAOPT note indicated that the immediate, recent, and remote memory were intact.

During the July 2002 VA examination, the Veteran indicated that he had experienced worsening short term memory loss.  On the neurological portion of the examination, however, the veteran was able to recall three objects immediately, and after 15 minutes remembered two of the three.  He was also able to complete serial sevens, performed activities on command, and cerebellar functioning was intact.  The diagnosis was memory loss, due to undiagnosed condition, unresolved.  A January 2002 VAOPT note indicated that the veteran scored 3/3 on both immediate memory testing, and after three minutes.

During the April 2005 VA examination, the Veteran complained of some forgetfulness, but noted recent improvement, and attributed the forgetfulness to PTSD, medications, and fatigue.  On neurological examination, the Veteran's concentration was intact, and recall was 3/3 both immediate and remote.  There was no diagnosis with regard to memory loss.

The above evidence reflects that, while the Veteran has experienced some memory loss, his memory has generally been normal on examination.  While the nurse practitioner who conducted the July 2002 VA examination concluded that the Veteran had memory loss due to undiagnosed condition, this conclusion conflicted with the examination results which showed normal immediate recall and close to normal recall after fifteen  minutes.  Moreover, her conclusion conflicted with the Veteran's own explanation that his occasional memory loss was due to factors such as his PTSD and medication, an explanation that was apparently accepted by the April 2005 VA neurological examiner.  As the nurse practitioner did not explain why she concluded that the Veteran had memory loss due to undiagnosed illness in light of the evidence showing intact recent and remote memory, and her conclusion was subsequently contradicted by the April 2005 VA neurological examination report indicating that the Veteran did not have memory loss symptoms, the Board finds that her conclusion that the Veteran had memory loss, due to undiagnosed condition, unresolved, is of little or no probative value.  See Miller v. West, 11 Vet. App. 345, 348 (1998); Black v. Brown, 5 Vet. App. 177, 180 (1995).

Thus, as the Veteran's occasional memory loss has been attributed to a known clinical diagnosis (and not to undiagnosed illness or other medically unexplained multi-symptom illness), the Board finds that service connection pursuant to the provisions of 38 U.S.C.A. § 1117 is precluded.  Moreover, the record otherwise presents no basis for a grant of service connection on a direct basis.  See 38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2010).   The service medical records reflect that a mental status evaluation report, prepared in connection with assessing the Veteran's weight problem, indicated that his mental status, including memory, was within normal limits.  The May 1991 redeployment psychiatric examination was normal.  Significantly, there is no medical evidence or opinion that there exists a medical nexus between the psychiatric disability to which the Veteran's occasional memory loss has been attributed and service, to include a claimed in-service stressor (see 38 C.F.R. § 3.304(f) (2010)), and neither the Veteran nor his representative has identified or alluded to the existence of any such evidence or opinion.

In addition to the medical evidence noted above, in adjudicating this claim, the Board has considered the assertions advanced by and on the Veteran's behalf.  While the Veteran is certainly competent to assert his symptoms, questions of medical diagnosis and causation are within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without the appropriate medical training or expertise, neither the Veteran nor his representative is competent to render a probative (i.e., persuasive) opinion on the medical matter on which this claim turns.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the claim for service connection for memory loss, on a direct basis, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App 49, 53-56 (1990).


ORDER

Service connection for memory loss, on a direct basis, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, is denied.


REMAND

In light of points raised in the Court decision, and review of the claims file, the Board finds that further RO action in connection with this appeal is warranted.

In the June 2008 decision, the Board determined that since the Veteran's memory was intact at two exams performed in April 2005, his memory was normal.  See Appellant's Principal Brief, p. 8.  However, in the single judge decision, the Court concluded that a remand is required because the Board, in determining that service connection for memory loss was not warranted, failed to address the Veteran's lay testimony relating his memory loss to his service-connected irritable bowel syndrome (IBS).  

Citing Barr v. Nicholson, 21 Vet.App. 303, 307 (2007), the Court noted that lay evidence must be a consideration in the determination of whether service connection for a particular claim is warranted.  This is consistent with other case law.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009), quoting Jandreau v. Nicholson, 492 F.3d. 1372, 1377 (Fed.Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

Additionally, the Court concluded that a remand is required because the Veterans Law Judge who conducted the January 2002 hearing failed to explain fully, to the Veteran, the issues and suggest the submission of evidence which the Veteran may have overlooked and which would be of advantage to his position.  See 38 C.F.R. § 3.103 (c)(2); see also Bryant v. Shinseki, 23 Vet.App. 488, 493-97 (2010) (a hearing officer cannot ignore a lack of evidence in the record on a material issue and not suggest its submission, unless the record (or claimant at hearing) clearly shows that such evidence is not available; the hearing officer must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record).  To that end, the Court noted that the Veteran testified, in the January 2002, hearing that his gastrointestinal specialist, Dr. L, told him that "the memory loss was due to dehydration due to diarrhea."

The Board notes that under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In this case, the Veteran is service-connected for IBS (diarrhea based on undiagnosed illness).  In his January 2002 hearing, the Veteran testified that his gastrointestinal specialist, Dr. L, told him that the memory loss was due to dehydration, due to diarrhea.   As indicated above, secondary service connection may be granted on the basis of causation or aggravation by a service-connected disability.  See 38 C.F.R. § 3.310.  

On this record, and in light of the comments by the Court in the October 2010 decision, the Board finds that the RO must address the issue of service connection for memory loss, as secondary to IBS in the first instance, to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Prior to adjudicating this remaining claim on appeal, to ensure that all due process requirements are met, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the remaining claim on appeal.  The RO's letter should inform the Veteran of the information and evidence necessary to support his claim for service connection for memory loss as secondary to IBS.  Moreover, the RO should solicit from the Veteran a statement or records, or authorization to obtain records, from his gastrointestinal specialist, Dr. L., that purportedly indicate an etiological relationship between the IBS and the claimed memory loss.  The Veteran must be notified that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should also ensure that its notice to the Veteran meets the requirements of Dingess/Hartman (cited above), particularly as regards VA's assignment of effective dates (in the event service connection on a secondary basis is granted), as appropriate.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for examination of the Veteran, if appropriate) prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1. The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for secondary service connection for memory loss that is not currently of record.  The RO should specifically invite the Veteran to submit any written statement or records from Dr. L. that supports a relationship between memory loss and irritable bowel syndrome, as claimed, and/or specific authorization to obtain any outstanding records from that physician.   

The RO should explain what is needed to establish service connection for memory loss on a secondary basis, and ensure that its notice to the Veteran meets the requirements of Dingess/Hartman (cited above), particularly as regards VA's assignment of ratings and effective dates.  The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted (, the RO should adjudicate the matter of service connection for memory loss, as secondary to irritable bowel syndrome (diarrhea due to undiagnosed illness) in light of all pertinent evidence and legal authority.  

5.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


